Exhibit 10.1

THIS AGREEMENT, dated as of February 26, 2010 (this “Agreement”), is by and
among MARINA DISTRICT DEVELOPMENT HOLDING CO., LLC (the “Company”). BOYD
ATLANTIC CITY, INC., a New Jersey corporation (“Boyd Sub”). BOYD GAMING
CORPORATION, a Nevada corporation (“Boyd”). MAC, CORP., a New Jersey corporation
(“MR Sub”), and MGM MIRAGE, a Delaware corporation.

Reference is made to (a) the Operating Agreement of the Company (the “Operating
Agreement”), adopted pursuant to the Contribution and Adoption Agreement, dated
as of December 13, 2000, among the Company, Boyd Sub and MR Sub (the Operating
Agreement, taken together with the amendments thereto pursuant to this
Agreement, is sometimes referred to in this Agreement as the “Amended Operating
Agreement”), and (b) the proposed Stipulation of Settlement (as hereinafter
defined). Capitalized terms used and not otherwise defined herein shall have the
meanings respectively ascribed thereto in the Operating Agreement.

In consideration of the premises and the covenants and agreements set forth
herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Boyd Sub hereby (a) approves the Transfer by MR Sub of its entire Interest
(the “Subject Interest”) to the Trust (as hereinafter defined) and (b) agrees
that the requirements of Section 11.4 of the Operating Agreement shall not apply
to such Transfer. Upon such Transfer, the Trust shall, without necessity of any
approval, consent or acknowledgment by Boyd Sub, (i) be admitted as a Member of
the Company in the place of MR Sub, (ii) succeed to the Capital Account of MR
Sub and (iii) have all rights of a Member under the Amended Operating Agreement
and all rights under the Amended Operating Agreement incident to the ownership
of the Subject Interest, and the Trustee (as hereinafter defined) shall have the
power to exercise all such rights. Boyd Sub will remain the Managing Member
following the Transfer of the Subject Interest to the Trust, subject to the
provisions of the Amended Operating Agreement (including Section 9.3 thereof).

2. Boyd Sub acknowledges that the purpose of the Trust is to provide for the
sale of the Subject Interest (and certain related assets contemplated by the
Stipulation of Settlement) and the remittance of the proceeds therefrom to MGM
MIRAGE (the economic beneficiary of the Trust) or its designated subsidiary or
Affiliate. The Company and Boyd Sub agree to cooperate, as may reasonably be
requested by MGM MIRAGE or the Trustee, in connection with efforts to market and
(subject to the right of first refusal with respect to Interests under
Section 11.4 of the Amended Operating Agreement), sell the Subject Interest and
such related assets. Notwithstanding anything to the contrary in the Amended
Operating Agreement or otherwise, Boyd Sub:

(a) agrees that the Company shall, and Boyd Sub shall and shall cause the
Company and its subsidiaries to, (i) afford to MGM MIRAGE and the Trustee (as
applicable), their respective representatives and advisors, and entities and
persons to whom the Subject Interest is marketed on behalf of MGM MIRAGE or the
Trustee (“Bidders”), and the respective representatives, advisors and financing
sources of Bidders (“Bidder Team Members”), such access to the Company’s and its
subsidiaries’ properties, contracts, commitments, ledgers, books and records
(subject to Section 3(b) of this Agreement), and to appropriate officers,
employees,



--------------------------------------------------------------------------------

representatives and accountants of the Company and its subsidiaries as
reasonably designated by the Company, in each case, as may reasonably be
requested by MGM MIRAGE or the Trustee to facilitate the investigation,
marketing, valuation and sale (and financing for a buyer’s acquisition) of the
Subject Interest, (ii) direct appropriate members of senior management of the
Company and its subsidiaries, as reasonably designated by the Company, and
representatives of the Company’s independent auditors, to participate in a
reasonable number of meetings and due diligence sessions with Bidders, Bidder
Team Members, MGM MIRAGE, the Trustee, and their respective and representatives
and advisors, in connection with such investigation, marketing, valuation, sale
and financing, and (iii) cooperate with and, as may reasonably be requested by
MGM MIRAGE or the Trustee, assist MGM MIRAGE and the Trustee, in providing
information to be utilized in the preparation of marketing materials with
respect to the Subject Interest, and disclosure schedules and similar documents
in connection with any agreement to sell the Subject Interest;

(b) (i) hereby approves and consents to the Transfer by the Trust of the Subject
Interest to a Third Party, subject only to the requirements of Section 11.4 of
the Amended Operating Agreement, and (ii) agrees that upon a sale of the Subject
Interest by the Trust, the transferee of the Subject Interest shall (subject to
the requirements under the New Jersey Casino Control Act, but without necessity
of any approval, consent or acknowledgment by Boyd Sub) be admitted as a Member
of the Company in the place of the Trust and have all rights of a Member under
the Amended Operating Agreement and all rights under the Amended Operating
Agreement incident to the ownership of the Subject Interest and, without
limiting the generality of the foregoing, the Trust, MGM MIRAGE and MR Sub shall
be entitled to assign their respective rights under the Amended Operating
Agreement and in and to related assets, in whole or in part in their discretion,
to such transferee; and

(c) agrees that, if requested to do so by the Trust or the transferee of the
Subject Interest, the Managing Member, on behalf of the Company, shall elect to
adjust the basis of the assets of the Company for federal income tax purposes in
accordance with Section 754 of the Code for the Company’s taxable year in which
the sale of the Subject Interest by the Trust occurs. For the avoidance of
doubt, Section 7.8(a) of the Operating Agreement remains in effect and is not
limited by this Agreement.

3. (a) In connection with any disclosure by MGM MIRAGE or the Trustee to a
Bidder of Company confidential information, MGM MIRAGE or the Trustee, as the
case may be, shall require such Bidder to agree in writing to maintain the
confidentiality of such information on terms customary for a sale transaction
comparable to the sale transaction contemplated herein and in the Stipulation of
Settlement, and the Company shall be a third-party beneficiary of each such
confidentiality agreement. MGM MIRAGE or the Trustee shall make good faith
efforts to negotiate such confidentiality agreement and the initial draft of
such confidentiality agreement provided to each Bidder shall be based on the
form of confidentiality agreement agreed to as of the date hereof by the parties
hereto and attached as Exhibit A. Following execution of each such
confidentiality agreement, Boyd Sub shall be provided a copy thereof.

(b) Boyd Sub shall not be required to provide to Bidders (i) the confidential
patron database of the Company, or any summary thereof or detailed information
related thereto

 

2



--------------------------------------------------------------------------------

(provided that Boyd Sub shall in any event make available the total number of
patrons in the patron database of the Company, the geographic breakdown
(reflected on a percentage basis) of patrons identified in such database and
semi-annual reports on the number of patrons added to the patron database);
(ii) any individual or departmental salaries and wages, other than as may be
included in any union collective bargaining agreement; (iii) confidential
prospective marketing strategies and plans, or the effectiveness or results of
the implementation thereof; (iv) confidential settlement agreements (provided
that Boyd Sub shall in any event make available information relating to
liabilities relating to such settlement agreements and a fair description of the
claims, their background and status (however the names (but not a fair
description) of the individual parties may be redacted)); (v) confidential
security or surveillance reports of the Company’s hotel and casino facility,
except for information that would reasonably be expected to be material to an
evaluation of the Subject Interest; and (vi) vendor price lists and purchase
contracts (provided that Boyd Sub shall in any event make available (A) a
summary of material terms of purchase contracts that are relevant to the
evaluation of the Subject Interest by the Bidder, (B) purchase contracts
providing for payments by or to the Company or any of its subsidiaries in excess
of $ 1 million in any fiscal year and $3 million in the aggregate during the
term thereof, or that include non-competition, non-solicitation or exclusivity
covenants and (C) other contracts that are material to the Company or its
subsidiaries, their business and operations). Notwithstanding anything to the
contrary in the foregoing, in connection with late stage negotiations between
MGM MIRAGE or the Trustee and one or more bona fide Bidders (as determined in
the respective good faith discretion of MGM MIRAGE or the Trustee provided that
no Bidder shall be deemed bona fide if they have not submitted a bid in writing,
whether or not conditional) relating to a possible sale of the Subject Interest
(a “Determination”), following reasonable notice to Boyd Sub of such
Determination, meetings shall be promptly scheduled to provide a reasonable
level of detail and information, including appropriate documents, data or other
materials withheld pursuant to clauses (ii), (iv) and (vi) of the preceding
sentence, to each such Bidder’s outside legal counsel, accountants and other
professional outside advisors in supervised data rooms, provided that such
outside legal counsel, accountants and other professional outside advisors may
not photocopy such documents, data and other materials. Likewise, appropriate
officers, employees, representatives and accountants of the Company shall meet
with each such bona fide Bidder to discuss matters related to (iii) above, at a
level of detail that is not likely to divulge important trade secrets of the
Company, but rather is intended to give a bona fide Bidder an overview of
marketing issues at a level that is customary and appropriate under the
circumstances for the evaluation of a purchase of the Subject Interest.

4. Boyd Sub, and any Affiliates thereof, shall not incur liability to MGM MIRAGE
(or any of its Affiliates), the Trust, any Bidder or any transferee of the
Subject Interest from the Trust, in each case, resulting from the provision by
MGM MIRAGE of information about the Company or the Subject Interest to Bidders
in connection with MGM MIRAGE’s efforts to market and sell the Subject Interest,
except in respect of information provided by Boyd Sub or the Company, and
provided, however, that the foregoing shall not waive or limit any liability
that Boyd Sub (and Affiliates thereof) may have that is unrelated to the
provision of such information in connection with such efforts to market and
sell.

 

3



--------------------------------------------------------------------------------

5. Subject to the occurrence of the Transfer of the Subject Interest to the
Trust (the “Effective Time”). MGM MIRAGE agrees as follows:

(a) if, concurrently with or following the occurrence of a Specified
Distribution (as hereinafter defined) and prior to the sale of the Subject
Interest by the Trust, the Trust shall have received a cash distribution from
the Company of Distributable Cash in an amount not less than $10,000,0000 (a
“Trust Distribution”). MGM MIRAGE agrees that the Trust shall provide for
$10,000,0000 to be paid to Boyd Sub; and

(b) following the sale of the Subject Interest by the Trust and the remittance
of the proceeds of such sale to MGM MIRAGE or MR Sub, MGM MIRAGE shall cause the
Subject Amount (as hereinafter defined) to be paid to Boyd Sub. The “Subject
Amount” shall mean: (i) if a Trust Distribution shall not have been received by
the Trust, an amount equal to the greater of (A) the Net Proceeds Portion (as
hereinafter defined) and (B) $10,000,000; and (ii) if a Trust Distribution shall
have been received by the Trust, an amount (if any) equal to the positive number
excess (if any) of the Net Proceeds Portion minus $10,000,000. The “Net Proceeds
Portion” shall mean an amount equal to three percent (3%) of the cash sale price
proceeds received by MGM MIRAGE or MR Sub from a sale of the Subject Interest by
the Trust.

6. Subject to the occurrence of, and effective upon, the Effective Time, the
Operating Agreement is hereby amended as follows:

(a) The following defined terms are added to Section 1.10 of the Operating
Agreement:

“Stipulation of Settlement” means a Stipulation of Settlement executed on behalf
of MGM MIRAGE and the State of New Jersey, Department of Law and Public Safety,
Division of Gaming Enforcement, In The Matter of The Reopened 2005 Casino
License Hearing of Marina District Development Company, LLC.

“Trust” means the trust established pursuant to (i) the Stipulation of
Settlement and (ii) a Trust Agreement among MGM MIRAGE, MR Sub and the Trustee.

“Trust Holding Period” means the period commencing at the time MR Sub Transfers
its Interest to the Trust and the Trust becomes a Member and ending at such time
thereafter as the Trust Transfers its Interest and the transferee becomes a
Member.

“Trustee” means, at any time, the person serving at such time as trustee of the
Trust.”

(b) Section 5.2(e) of the Operating Agreement is restated to read in its
entirety as follows:

“If the additional capital contributions of Boyd Sub pursuant to the first
sentence of Section 3.3(a) hereof and pursuant to Section 3.3(b) hereof exceed
the fair market value of the sum of the Property and the other tangible and
intangible property referred to in Section 3.2(c) hereof at the time of the
conveyance of the Property to the Company as specified in Section 3.2(c) hereof,
upon liquidation of the Company in accordance with Article 13 hereof MR Sub
shall be allocated items of income and gain, including gross income if
necessary, in an amount equal to the positive difference, if any, of (i) the
excess of such additional capital contributions over such fair market value,
over (ii) the amount of Specified Distributions to Boyd Sub pursuant to
Section 6.2(b) of this Agreement.”

 

4



--------------------------------------------------------------------------------

(c) The following paragraph is added to the end of Section 6.2 of the Operating
Agreement:

“If the Company shall refinance its indebtedness under terms and in
circumstances that permit the Company to make a one time distribution to Members
of at least $30,807,493 of Distributable Cash, the Managing Member shall then be
entitled to a one time return of capital distribution from the Company of
$30,807,493 of such Distributable Cash (a “Specified Distribution”), and all
other Distributable Cash shall continue to be distributed to the Members pro
rata in accordance with the provisions of this Article 6 set forth above this
sentence.”

(d) The following paragraph (e) is added to Section 7.3 of the Operating
Agreement:

“(e) To the extent that a report required to be provided by the Managing Member
hereunder was due for periods preceding the Company’s 2008 fiscal year and
(ii) was not, as of January 14, 2010, (A) prepared by the Managing Member or the
Company or (B) requested by MR Sub (an “Omitted Old Report”), then the Managing
Member shall not be obligated to prepare and deliver such Omitted Old Report
unless a Member (the “Requesting Member”) shall inform the Company that the
Requesting Member has discovered that it requires such Omitted Old Report (or
information to be included therein) (i) for preparation of tax returns or
required financial statements (or amendments thereto), (ii) to comply with a
regulatory requirement or a request from regulators, (iii) to defend claims,
(iv) to pursue claims (provided that if the claim is by the Requesting Member
against the Managing Member, the Requesting Member shall state that the
Requesting Member reasonably believes that information to be covered by an
Omitted Report could establish, or assist the Requesting Member in realizing, a
material asset, right or remedy in favor of the Requesting Member) or (v) for
other purposes that constitute good faith and reasonable cause from the
perspective of the Requesting Member. For the avoidance of doubt, the preceding
sentence shall not limit the obligation of the Managing Member to prepare and
deliver, as and when required by this Agreement, all financial statements,
certifications, audit reports and other reports and information required by this
Agreement, other than an Omitted Old Report.”

(e) The text in Section 7.10 of the Operating Agreement is restated to read in
its entirety as follows:

“Capital Expenditure Reserve Account. Upon opening of the Facility, Managing
Member shall create a reserve for capital expenditures (the “Capital Expenditure
Reserve Account”) into which Managing Member shall pay monthly amounts equal to
three percent (3%) of the Company’s earnings before interest, depreciation and
amortization accrued during the preceding calendar month, as calculated by
Managing Member pursuant to generally accepted principles of accounting in the
gaming industry. The Capital Expenditure Reserve Account shall be used
exclusively for the replacement of capital equipment and for improvements to,
renovations of or enhancements to the Facility in accordance with Managing
Member’s business judgement, above and beyond

 

5



--------------------------------------------------------------------------------

any capital expenditure items contained in the annual Capital Expenditure Budget
approved by the Members as set forth in Section 7.11 hereof. The funds for the
Capital Expenditures Reserve Account shall be deposited into a bank account in
accordance with the terms of Section 7.7 hereof. The signature of an authorized
representative of Managing Member shall be the only signature required to make
withdrawals (by check or otherwise) from such account, provided that the monies
withdrawn are to be used only for the purposes set forth herein. Notwithstanding
the first sentence of this Section 7.10, the Members acknowledge and agree that
from and after the opening of the Facility, Managing Member shall have the
right, but not the obligation, to fund the Capital Expenditure Reserve Account
with cash, but the lack of funding shall not affect the calculation of the
amount of the Capital Expenditure Reserve Account, No Member shall have any
obligation to make a capital contribution to the Company to fund the Capital
Expenditure Reserve Account.”

(f) The following proviso is added to the end of Section 9.2(e) of the Operating
Agreement:

“provided that, during the Trust Holding Period, the approval of the Trustee
shall not be required for a refinancing of Company indebtedness if such
refinancing (i) is provided on an arm’s-length basis and does not provide,
directly or indirectly, for any fee, other compensation or other financial
accommodation to the Managing Member or any Affiliates of the Managing Member
other than the Company, (ii) does not provide for any payment, commitment,
pledge or guaranty by, or recourse against, any past, current or future Member
and (iii) does not provide for any right to accelerate obligations (or otherwise
require any payment to the lenders) upon any Transfer of an Interest by, or
change in control of, any Member other than Boyd Sub;”

(g) The text in Section 9.2(g) of the Operating Agreement is restated to read in
its entirety as follows:

“capital expenditures in excess of any funds contained in the Capital
Expenditure Reserve Account other than (i) any capital expenditures included in
a Capital Expenditure Budget prepared by the Managing Member and approved by the
Non-Managing Member as provided herein, (ii) any capital expenditures that are
Project Costs to be incurred in accordance with the terms hereof, or
(iii) during the Trust Holding Period, other capital expenditures to the extent
paid for ordinary course maintenance of the Borgata Hotel Casino facility
(consistent with past practice, or as otherwise reasonably necessary), and not
exceeding $25,000,000 in the aggregate under this clause (iii) during any 12
consecutive month period;”

(h) The figure “$500,000” in Section 9.2(i) of the Operating Agreement is
replaced with “$1,000,000”.

 

6



--------------------------------------------------------------------------------

(i) The following proviso is added to the end of Section 9.2(k) of the Operating
Agreement:

“provided that, during the Trust Holding Period, the approval of the Trustee
shall not be required for the retention of any of (A) PricewaterhouseCoopers,
(B) Deloitte Touche Tohmatsu, (C) Ernst & Young or (D) KPMG to audit the
Company’s financial statements and prepare its tax returns;”

(j) The text Section 9.2(m) of the Operating Agreement is replaced with the
following: “[intentionally omitted];”

(k) The figure “$50,000” in Section 9.2(n) of the Operating Agreement is
replaced with “$200,000”.

(1) The word “and” is inserted at the end of Section 9.2(o) of the Operating
Agreement and the text “; and” at the end of Section 9.2(p) of the Operating
Agreement is deleted and replaced with “.”.

(m) Section 9.2(q) of the Operating Agreement is deleted in its entirety.

(n) In the second sentence of Section 9.3(a) of the Operating Agreement:

(i) the word “or” is inserted immediately before clause (iii);

(ii) clauses (iv), (v) and (vi) (from and including “; (iv)” to and including
“Force Majeure Event(s) specified therein”) are deleted; and

(iii) the words “specified in (i) through (vi) above” are replaced with
“specified in (i) through (iii) above”.

(o) In the third sentence of Section 9.3(a), the percentage “3.5%” is replaced
with “1.5%”.

(p) The fourth and fifth sentences of Section 9.3(a) of the Operating Agreement
are deleted.

(q) The following sentence is added to the end of Section 9.4 of the Operating
Agreement:

“The Managing Member shall designate from time to time appropriate senior
executives and managers of the Managing Member and of the Company to serve as
primary points of contact for inquiries by Members regarding the Company’s
operations.”

(r) The following proviso is added to the end of the second sentence of
Section 9.5(a) of the Operating Agreement:

“and provided that the approval of the Trustee shall not be required for an
appointment or replacement of the chief executive officer (or equivalent
officer) of the Company during the Trust Holding Period”

 

7



--------------------------------------------------------------------------------

(s) The second and third sentences of Section 11.2(d) of the Operating Agreement
are restated to read in their entirety as follows:

“All Transfers shall contain an agreement of the transferee to accept the
Transfer and to accept and adopt all of the applicable provisions of this
Agreement. The Member making a Permitted Transfer shall execute, acknowledge and
deliver all such documents and instruments as may be necessary or desirable to
effectuate such Transfer, and shall pay all costs and expenses incurred by the
Company in connection with such Transfer.”

(t) The following text in the first sentence of Section 11.2(e) of the Operating
Agreement is deleted:

“or would cause a default under any agreement or instrument to which the Company
is a party or by which it is bound”

(u) The proviso in Section 11.4(a) of the Operating Agreement is restated to
read in its entirety as follows:

“, provided that the Member wishing to Transfer its Interest (the “Initiating
Member”) first offers the Interest (or portion thereof) to the other Member as
provided in this Section 11.4. Notwithstanding anything to the contrary in this
Agreement, Boyd Sub may not Transfer, without the consent of all Members, all or
any part of its Interest in the Company, pursuant to this Section 11.4 or
otherwise, if such Transfer would cause a default or acceleration under any
agreement or instrument to which the Company is party or by which it is bound.”

(v) Section 11.4(c) of the Operating Agreement is restated to read in its
entirety as follows:

“(c) If the Responding Member does not deliver the Acceptance Notice within the
30-day period referred to above, the Initiating Member may, within 90 days (or
such longer period, not in excess of 180 days, as may be necessary for the Third
Party to satisfy applicable regulatory requirements) after the expiration of
such 30-day period, consummate the proposed Transfer to a Third Party on the
terms set forth in the Offering Notice or on substantially similar terms. If the
Initiating Member does not consummate the proposed Transfer within such period,
the proposed Transfer may not be effected unless the Initiating Member again
complies with the provisions of this Section 11.4.”

7. For the avoidance of doubt, the obligation, pursuant to the Stipulation of
Settlement and the Trust Agreement for the Trust, to Transfer the Subject
Interest, shall be deemed not to breach any provision of the Operating Agreement
or Amended Operating Agreement, it being understood that Section 11.4 of the
Amended Operating Agreement shall be complied with in connection with a sale of
the Subject Interest from the Trust to a Third Party.

8. (a) Subject to the occurrence of, and effective from and after, the Effective
Time, (a) the Company’s rent payment obligation (but not any property tax or
other reimbursement obligation) under the Surface Lot Ground Lease, as amended,
dated August 20,

 

8



--------------------------------------------------------------------------------

2004 (“Surface Lot Ground Lease”) is waived in respect of the period from the
Effective Time until such lease expires or is terminated in accordance with its
terms, and (b) the rent (but not any property tax or other reimbursement
obligation) payable by the Company in respect of post-Effective Time periods
under each of the Employee Parking Ground Lease, as amended, dated January 16,
2002 (“Employee Parking Ground Lease”). Expansion Ground Lease, as amended,
dated January 1, 2005 (“Expansion Ground Lease”) and Tower Expansion &
Additional Structured Parking Ground Lease, as amended, dated January 1, 2005
(“Tower Expansion & Additional Structured Parking Ground Lease”) is reduced by
10%, respectively, from the rent in effect immediately prior to the Effective
Time, in each case, subject to future increase pursuant to CPI escalators and
other adjustment provisions set forth therein.

(b) Pursuant to the terms of each of the Surface Lot Ground Lease, Employee
Parking Ground Lease, Expansion Ground Lease and Tower Expansion & Additional
Structured Parking Ground Lease (collectively, the “Leases”), notice is hereby
given that MR Sub shall, subject to the occurrence of the Transfer of the
Subject Interest to the Trust, assign all of its right, title and interest, as
landlord, in and to each of the Leases to the Trust. Boyd Sub and the Company
hereby waive any longer notice that may be required under the Leases in respect
of such assignments.

9. (a) The provisions of this Agreement may not be waived, amended or repealed,
in whole or in part, by any of the parties hereto, except with the written
consent of each of the parties hereto.

(b) This Agreement shall be binding on, and inure to the benefit of, the parties
hereto and their respective successors and assigns.

(c) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(d) This Agreement, together with the Operating Agreement (as amended by this
Agreement), constitutes the complete and exclusive statement of the agreement
among the parties hereto with respect to the subject matter of this Agreement.

(e) Each of the parties hereto agrees to perform any further acts and execute,
acknowledge and deliver any documents or instruments which may be reasonably
necessary or appropriate to carry out the provisions of this Agreement.

(f) This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey, excluding its conflict of law principles. In
the event of any litigation between the parties concerning or arising out of
this Agreement, the parties hereby consent to the exclusive jurisdiction of the
federal and state courts in New Jersey.

10. Notwithstanding anything to the contrary in Sections 7.10 and 9.2 in the
Amended Operating Agreement, during the Trust Holding Period (as such term is
defined in the Amended Operating Agreement) (A) the Capital Expenditure Reserve
Account shall not be funded, (B) no capital expenditures shall be made using the
Capital Expenditure Reserve Account and (C) no capital expenditures shall be
made except as specifically provided pursuant to clauses (i) through (iii) of
Section 9.2(g) of the Amended Operating Agreement.

 

9



--------------------------------------------------------------------------------

11. MR Sub represents that, to the Knowledge of MR Sub (as defined below), as of
the date of this Agreement there is no breach of the Operating Agreement that
has had a material adverse effect on the business, operations and financial
condition of the Company and its subsidiaries, taken as a whole. Boyd Sub
represents that, to the Knowledge of Boyd Sub (as defined below), as of the date
of this Agreement there is no breach of the Operating Agreement that has had a
material adverse effect on the business, operations and financial condition of
the Company and its subsidiaries, taken as a whole. For purposes of this
Section: (a) “Knowledge of MR Sub” means the actual knowledge, as of the date of
this Agreement, of James J. Murren, John M. McManus, William Hombuckle and
Daniel J. D’Arrigo, without any duty of inquiry and which shall not encompass
constructive, imputed or similar concepts of knowledge; and (b) “Knowledge of
Boyd Sub” means the actual knowledge, as of the date of this Agreement, of
William S. Boyd, Keith Smith, Robert L. Boughner, Brian A. Larson, Joseph Corbo
and Auggie Cippolini, without any duty of inquiry and which shall not encompass
constructive, imputed or similar concepts of knowledge.

[signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MARINA DISTRICT DEVELOPMENT HOLDING CO., LLC

By:

 

/s/ Keith Smith

Name:

 

Keith Smith

Title:

 

Manager and Vice President

BOYD ATLANTIC CITY, INC.

By:

 

/s/ Brian A. Larson

Name:

 

Brian A. Larson

Title:

 

Vice President and Assistant Secretary

BOYD GAMING CORPORATION

By:

 

/s/ Brian A. Larson

Name:

 

Brian A. Larson

Title:

 

Executive Vice President, Secretary and General Counsel

MAC, CORP.

By:

 

/s/ John McManus

Name:

 

John McManus

Title:

 

Secretary

MGM MIRAGE

By:

 

/s/ John McManus

Name:

 

John McManus

Title:

 

Secretary

 

11